Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 10/15/2019. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/601,960, is filed on 10/15/2019. 

Drawings
	The drawings are objected to because in Fig. 4, acronyms DS, ML, DL and MSE are not spelled out at the first time use. Corresponding paragraph in specification, i.e. [0041], fails to spell out acronyms. Please correct either Fig. 4 or specification.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method of drilling a first segment of a wellbore that has a first set of distinctive characteristics, the method comprising: (1.A)
training, using a computing system, a first machine learning model using a first plurality of historical wellbore drilling records; (1.B)
	wherein each of the historical wellbore drilling records of the first plurality of historical wellbore drilling records comprises historical data obtained during drilling of a wellbore and upon which a delta mechanical specific energy ("MSE") is calculated for a given depth of the wellbore; (1.B.1)
	wherein the delta MSE is a difference between a surface MSE and a bottom hole assembly ("BHA") MSE for the given depth; (1.B.2)
	wherein each of the wellbores associated with the first plurality of historical wellbore drilling records has the first set of distinctive characteristics; (1.B.3)
	and wherein an output of the first machine learning model is a first mathematical expression representing a relationship between a first set of optimization parameters and the delta MSE when drilling a wellbore that has the first set of distinctive characteristics; (1.B.4)
generating, using the computing system and based on the first mathematical expression, first target values for the first set of optimization parameters for drilling of the wellbore; (1.C)
drilling a first portion of the first segment of the wellbore using the first target values for the first set of optimization parameters; (1.D)
monitoring, using the computing system, drilling parameters during the drilling of the first segment of the wellbore; (1.E)
calculating, based on the monitored drilling parameters and using the computing system, the delta MSE associated with the first portion of the first segment of the wellbore; (1.F)
optimizing, using the computing system and based on the first mathematical expression, the first target values for the first set of optimization parameters to reduce the delta MSE; (1.G)
and drilling a second portion of the first segment of the wellbore using the optimized first target values for the first set of optimization parameters. (1.H)”

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes 
For example, highlighted limitation/steps (1.B), (1.B.1) – (1.B.4), (1.C), (1.F) and (1.G) are treated by the Examiner as belonging to Mathematical Concept grouping as the limitations/steps involves mathematical calculation, derivation of mathematical relationship and repeated calculations disclosed in the application’s specification while highlighted limitation/step (1.E) are treated as belonging to Mental Process grouping or the combination of Mental Process grouping and Mathematical Concept grouping.

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method of drilling a first segment of a wellbore”, “using a computer system”, “drilling a first portion of the first segment of the wellbore” and “drilling a second portion of the first segment of the wellbore”;
In Claim 8: “drilling a first portion of the second segment of the wellbore” and “drilling a second portion of the second segment of the wellbore”
In Claim 11: “An apparatus for drilling a first segment of a wellbore”;
In Claim 19: “A method of optimizing drilling instructions”;
As per claim 1, the additional element in the preamble “A method of drilling a first segment of a wellbore” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. The limitations/steps “using a computer system”, “drilling a first portion of the first segment of the wellbore” and “drilling a second portion of the first segment of the wellbore” are not particular and only adds insignificant extra solution activities to the judicial exception.
As per claim 8, the limitations/steps “drilling a first portion of the second segment of the wellbore” and “drilling a second portion of the second segment of the wellbore” are not particular and only adds insignificant extra solution activities to the judicial exception.
As per claim 11, the additional element in the preamble “An apparatus for drilling a first segment of a wellbore” is not qualified for a meaningful limitation and only generally links the use of the judicial exception to a particular operation or field of use.
As per claim 19, the additional element in the preamble “A method of optimizing drilling instructions” “is not qualified for a meaningful limitation and only generally links the use of the judicial exception to a particular operation or field of use.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Storm, Koederitz and other in the list of prior art of record cited below)
	Claims 1-20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Storm (US 20190169986 A1), hereinafter ‘Strom’ in view of Koederitz (US 20120118636 A1), hereinafter ‘Koed’.
As per claims 1 and 11, Storm discloses
	A method (or An apparatus) of drilling a first segment of a wellbore that has a first set of distinctive characteristics, the method comprising: (method, performing operations in the well, drilling the well [abs, 0017], optimization of drilling [0003], a system [0009], geologic strata, formation properties, a geological 

For claim 11 only:
	a non-transitory computer readable medium having stored thereon a plurality of instructions, wherein the instructions are executed with at least one processor so that the following steps are executed: (a system, processors and a non - transitory computer – readable medium storing instructions which , when executed , cause the one or more processors to perform a … method [0009])

For both claims:
	training, using a computing system, a first machine learning model using a first plurality of historical wellbore drilling records; (machine learning algorithm ‘MLA’ …  trained using historical or training well data [abs, 0007, 0009, 0017, 0042, 0080, 0103], develop ‘train’ a model is obtained [0022],  one or more parameters are measured and provided as inputs into the model to derive one or more synthetic output parameters [0023], computer-implemented [0008], use of particular computer - implemented processes for parameter optimization [0040], example computer system [0101, Fig. 6]) 
	wherein each of the historical wellbore drilling records of the first plurality of historical wellbore drilling records comprises historical data obtained during drilling of a wellbore and upon which a delta mechanical specific energy ("MSE") is calculated for a given depth of the wellbore; (parameters measured at the 
	wherein the delta MSE is a difference between a surface MSE and a bottom hole assembly ("BHA") MSE for the given depth; (delta MSE [0008, claims 10, 12-13])
	wherein each of the wellbores associated with the first plurality of historical wellbore drilling records has the first set of distinctive characteristics; (historical measurements captured during past drilling … exploratory measurements taken [0017], formation density, porosity, acoustic velocity and properties, ROP, WOB [0020]).
	and wherein an output of the first machine learning model is a first mathematical expression representing a relationship between a first set of optimization parameters and the delta MSE when drilling a wellbore that has the first set of distinctive characteristics;	(a model, input data parameters, output data parameters [0022], model , wells, parameters [0023], USC, MSE, WOB [0025], MSE equation, UCS [0026], MSE, a function of input parameters, WOB, ROP, ΔMSE [0027])

Strom further discloses the remaining limitations/steps automatically in real time adjusting to current drilling conditions, (adjustments .. be automatically made in response to determinations [0084], operations are adjusted, adjustment … made automatically [0088], optimize certain drilling … parameters, For example, optimized parameters for drilling the reservoir in real-time may be generated based on a in a real-time meaning optimizing, drilling the short portion of segment, monitoring/measuring, comparing, optimizing again for the compared difference, drilling again, monitored in real time [0029], depth may be monitored by a position sensor [0044])
	wherein the reaming limitations/steps are 
	“generating, using the computing system and based on the first mathematical expression, first target values for the first set of optimization parameters for drilling of the wellbore;
	drilling a first portion of the first segment of the wellbore using the first target values for the first set of optimization parameters;
	monitoring, using the computing system, drilling parameters during the drilling of the first segment of the wellbore;

	 optimizing, using the computing system and based on the first mathematical expression, the first target values for the first set of optimization parameters to reduce the delta MSE;
	and drilling a second portion of the first segment of the wellbore using the optimized first target values for the first set of optimization parameters”.

However, Strom does not explicitly disclose repeated distinct steps of optimizing and drilling for the first and second portion of the first segments including new monitoring and comparison steps embedded in them.

Koed discloses repeated distinct steps of optimizing and drilling for the intervals of formation including measurement and comparison steps embedded in them (first/second/third interval of borehole, drilling performance objective, comparison [abs], drilling an interval of the borehole in the subsurface formation using the set of control variables, During the drilling, at least the drilling variables that would allow calculation of the drilling performance objective defined at 202 are measured, the drilling performance optimizer Subsequently performs the calculation, calculate the value of the drilling performance objective [0032, Fig. 2], regenerating the set of current test values for the control variables, drilling optimizer [0033], drilling another test interval of the borehole [0035], regenerating the set of current … values for the control variables [0036, Fig. 2], which goes back to drilling with the repeated process with or without changing interval step value).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Storm in view of Koed to perform repeated distinct steps of optimizing and drilling for the intervals of formation through continuous monitoring and calculating steps embedded between optimization and drilling steps for a robust and efficient method of optimizing drilling performance by solving the challenges due to changes in formation and drilling conditions. (Koed - there is a need for a robust and efficient method of finding an optimum set of control parameters without previous knowledge of drilling conditions and subject to changes in formation and drilling conditions, including changes that are not explicitly recognized [0002]) and 
	it would have been also obvious to one having ordinary skill in the art at the time the invention was filed to repeat the process steps with different parameters 
	since mere duplication of the essential working limitations/elements of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and 
	since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 19, Storm discloses

	calculating a first and second mathematical approximations of energy transfer loss between a top drive and a bottom hole assembly coupled to the top drive using a neural network and a plurality of drilling records for segments of wellbores that are similar to the segment of the wellbore to be drilled; (MSE equation, energy [0026], MSE … expected to vary as a function of input drilling parameters, drilling inefficiencies and/or to changes in the character of the rock being drilled [0027]) 
	calculating a first set of drilling instructions based on the first mathematical approximation;(In some instances it may be advantageous to adjust drilling parameters in order to minimize the MSE, other cases , the inefficiencies may not be significant enough to warrant adjustment of the drilling parameters, no action is required [0027], change in the drilling program [0028])
	calculating a second set of drilling instructions based on the second mathematical approximation; (the energy required to rotate the string off - bottom may be large relative to the rotary energy supplied to the bit when on – bottom. when ΔMSE/MSE < M, …make a change in the drilling program [0028])
see above two different programs, i.e. instructions)

Strom further discloses the remaining limitations/steps automatically in real time adjusting to current drilling conditions, (adjustments .. be automatically made in response to determinations [0084], operations are adjusted, adjustment … made automatically [0088], optimize certain drilling … parameters, For example, optimized parameters for drilling the reservoir in real-time may be generated based on a synthesized mechanical property log in order to optimize certain properties, such as mechanical specific energy ‘MSE’, rate of penetration ‘ROP’, synthesize parameters at … the bit position … affecting the drilling process, allows for intelligent adjustments to be made to drilling parameters in real - time [0032], the optimized drilling parameters may be used to update the drilling process in real - time ‘e.g., automatically or by providing instructions to an operator of an operational system , such as a drilling … system’ . MSE and ΔMSE may then be determined again, If the new ΔMSE is not less than the old ΔMSE, the WOB may be adjusted ‘increased or decreased’, and a new ΔMSE may be determined based on new measurements. This process may be repeated [0033], in a real-time meaning optimizing, drilling the short portion of segment, monitoring/measuring, comparing, optimizing again for the compared difference, drilling again, monitoring tension in the wireline [0044], monitor wellhead pressure and the
supply pressure sensor 29d may be operable to monitor standpipe pressure, monitor a flow rate of the mud pump [0062])
	wherein the remaining limitations/steps are 

	monitoring the energy transfer loss between a top drive associated with the wellbore and a bottom hole assembly associated with the wellbore while drilling the first portion of the first segment of the wellbore;
	optimizing the first set of drilling instructions using the first mathematical approximation to minimize the energy transfer loss between the top drive and the bottom hole assembly;
	drilling a second portion of the first segment of the wellbore using the optimized first set of drilling instructions;
	36Attorney Docket No. 38496.455US01 Customer No. 27683drilling a first portion of a second segment of the wellbore using the second set of drilling instructions;
	monitoring the energy transfer loss between the top drive and the bottom hole assembly while drilling the first portion of the second segment of the wellbore;
	optimizing the second set of drilling instructions using the second mathematical approximation to minimize the energy transfer loss between the top drive and the bottom hole assembly;
	and drilling a second portion of the second segment of the wellbore using the optimized second set of drilling instructions”.

However, Strom does not explicitly disclose repeated distinct steps of optimizing and drilling including new monitoring and comparison steps embedded in them.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Storm in view of Koed to perform repeated distinct steps of optimizing and drilling for the intervals of formation through continuous monitoring steps embedded between optimization and drilling steps for a robust and efficient method of optimizing drilling performance by solving the challenges caused by changes in formation and drilling conditions and
	it would have been also obvious to one having ordinary skill in the art at the time the invention was filed to repeat the process steps with different parameters 

	since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claims 2 and 12, Storm and Koed disclose claims 1 and 11 set forth above.
Strom further discloses an optimization comprises one or more of: weight on bit, rotations per minute, standpipe pressure, and torque (porosity, density, sonic velocity, optimized parameters [0007], parameters measured, ROP, torque, stand pipe pressure [0020], optimize certain properties, such as mechanical specific energy ‘MSE’, rate of penetration ‘ROP’ and the like [0032]).

As per claims 3 and 13, Storm and Koed disclose claims 1 and 11 set forth above.
Strom further discloses a set of distinctive characteristics comprises one or more of: a client name, a geographical area, an expected formation, a shape of a portion of the wellbore, equipment information, and a target wellbore diameter. (seismic maps, mechanical property, seismic velocity [0032 ], increase WOB, replacing the BHA, adding vibratory tool [0028], a size and shape of a lower portion of the training wellbore [0071, Fig. 2A]).

	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Storm and Koed in view of Manuel (CA 3003705 C), hereinafter ‘Manuel’.
As per claims 4 and 14, Storm and Koed disclose claims 3 and 13 set forth above.
Strom discloses wherein the shape of the portion of the wellbore comprises one or more of: a straight shape, an L-shape, and a S-shape (shows L-shape wellbore [Fig. 2A]), but the combined prior art is silent regarding the remaining limitations.

Manuel discloses the geographical area comprises a field name; (a well schematic includes storing a set of text strings and a set of image regions into a coordinate map [abs], components of a well might be anything associated with the well, including the tools or equipment within a well, attributes of the formation in which the wellbore is drilled, a feature … text. [pg. 9 line 4-21], contextual info … text label, label for the new image region [pg. 14, 32])
	wherein the equipment information comprises information identifying equipment that forms the BHA; (components in the refined wellbore topology, to the extent that such components are tools or other equipment in the wellbore, component of a particular type from a group of components of that same type [pg. 4 line 17-22])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Manuel to disclose the claimed limitations for a robust and efficient method of optimizing drilling performance by solving the challenges caused by changes in formation and drilling conditions.

	Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Storm and Koed in view of Liao (CN 112308269 A), hereinafter ‘Liao’.
As per claims 5 and 15, Storm and Koed disclose claims 1 and 11 set forth above.
Strom discloses used of a first machine learning model (neural network comprising a machine learning algorithm ‘MLA’ that has been trained using historical and / or training well data [0080])  associated with historical data, wellbores associated with the plurality of historical wellbore drilling records having a second set of distinctive characteristics, and a mathematical expression output of the model.

However, the combined prior art is silent regarding use of a second model.

Liao discloses use of different models in optimizing the well production performance (according to the output prediction precision of different models in the machine learning yield prediction model group, preferably, selecting an optimal productivity prediction model to predict the productivity of production well in the target area [abs], a high-dimensional machine learning prediction model. The model plays a key role in improving and improving quality of oil and gas field [pg. 8 line 28-32], a plurality of machine learning method preferably, such as random forest, gradient lifting regression or classification prediction model to calculate the size of yield or yield of the target well on the specific time node [pg. 9 line 10-18]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Manuel to disclose the claimed limitations 
	it would have been also obvious to one having ordinary skill in the art at the time the invention was filed to choose a second model as needed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claims 6 and 16, Storm, Koed and Liao disclose claims 5 and 15 set forth above.
Storm further discloses use of different equations (various equations useful for determining UCS ‘unconfined compressive strength’ from parameters measured while drilling a well [0024], implying formation property can be represented in various equations which will be part of model, MDE equation [0026]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to use different equations for a robust and efficient method of optimizing drilling performance by solving the challenges caused by changes in formation and drilling conditions and 
	it would have been also obvious to one having ordinary skill in the art at the time the invention was filed to choose different equation as needed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claims 7 and 17, Storm, Koed and Liao disclose claims 5 and 15 set forth above.


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to use different optimization parameters for a robust and efficient method of optimizing drilling performance by solving the challenges caused by changes in formation and drilling conditions and 
	it would have been also obvious to one having ordinary skill in the art at the time the invention was filed to choose different equation as needed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claims 8 and 18, Storm, Koed and Liao disclose claim 5 and 15 set forth above.
The set forth combined prior art discloses generating the first mathematical expression to perform the steps of drilling, monitoring, calculating, optimizing and drilling.

Strom discloses use of various equations (various equations useful for determining UCS ‘unconfined compressive strength’ from parameters measured while drilling a well [0024], implying formation property can be represented in various equations which will be part of model, MDE equation [0026]).

Koed disclosed use of second value of one of control variables (a second value [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to use the second target values generated using second mathematical expression for a robust and efficient method of optimizing drilling performance by solving the challenges caused by changes in formation and drilling conditions and 
	it would have been also obvious to one having ordinary skill in the art at the time the invention was filed to choose different equation as needed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Maus (US 20200248545 A1) discloses a method and system for geosteering by generating a misfit function using a spline function. The misfit function may be used to accurately map errors or differences between TVD (true vertical depth)-based measurement data for one or more reference wells and MD(measured depth)-based measurement data collected during drilling of a subject well, in order to accurately determine a stratigraphic location of the subject well [abs].

 
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865